Exhibit 10.1


NOTICE OF WAIVER
Reference is made to the DTZ Jersey Holdings Limited Management Stockholders’
Agreement, by and among DTZ Jersey Holdings Limited (“DTZ Jersey”), the Majority
Stockholder and you as a Management Stockholder (the “Stockholders’ Agreement”),
which Stockholders’ Agreement was assumed by Cushman & Wakefield plc (“C&W”) in
connection with the initial public offering of C&W and the exchange of ordinary
shares of C&W (the “Ordinary Shares”) for your limited liability shares of DTZ
Jersey. Capitalized terms used but not defined herein shall have the meanings
ascribed to such terms in the Stockholders’ Agreement (as necessary and taking
into account the exchange pursuant to which you received Ordinary Shares and the
assumption by C&W of the Stockholders’ Agreement).
Section 3(a)(iii) of the Stockholders’ Agreement provides, among other things,
that following the expiration of the Lock-Up Period but prior to the Agreement
Termination Date, the Management Stockholder will be permitted to sell the pro
rata portion of his or her Shares that bears the same ratio to the total Shares
held by the Management Stockholder as the total number of Shares registered by
the Majority Stockholder bears to the total number of Shares owned by Majority
Stockholder as of the date the applicable registration statement for the Initial
Public Offering or any secondary registered equity offering was filed with the
Commission (the “Pro Rata Sale Right”).
Notwithstanding anything to the contrary in the Stockholders’ Agreement, so long
as you remain employed with C&W or its subsidiaries, solely for purposes of
determining the maximum number of Shares that you will be permitted to sell
pursuant to and in reliance on the Pro Rata Sale Right, should you choose to so
sell, C&W will take into account your vested and outstanding options to purchase
Ordinary Shares as well as vested and outstanding restricted stock units that by
their terms settle in Ordinary Shares (“RSUs”). The foregoing will not increase
the number of Shares you actually hold for purposes of any such sale, and will
not itself result in the settlement of any such options or RSUs (which shall
continue to be governed by their terms with respect to exercise, if applicable,
and settlement thereof) and in no event will you have the right to sell more
Shares in connection with the Pro Rata Sale Right than you hold outright.
Except as otherwise set forth above, the Management Stockholders’ Agreement
shall continue in full force and effect in accordance with its terms.


*    *    *    *    *




 
 
 




--------------------------------------------------------------------------------





Acknowledged and executed on September 6 , 2018:


CUSHMAN & WAKEFIELD PLC






By:    /s/ Timothy Dattels        
Name:    Timothy Dattels
Its:     Director    




TPG ASIA VI SF PTE. LTD






By:    /s/ Francis Woo        
Name:    Francis Woo
Its:    Authorized Signatory    




PAGAC DRONE HOLDING I LP
By: PAGAC Drone Holding GP I Limited, its general partner






By:    /s/ David Jaemin Kim        
Name:    David Jaemin Kim
Its:    Authorized Signatory    




2339532 ONTARIO LTD






By:    /s/ Rajeev Ruparelia        
Name:    Rajeev Ruparelia
Its:    Authorized Signatory    








 
Signature Page to the Waiver
 


